Citation Nr: 1512092	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  12-25 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lumbar spine disability, to include degenerative disc disease and herniated pulposus, post-operative laminectomy.

2.  Entitlement to an increased rating for residuals of right ankle injury, currently rated 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.

These matters come to the Board of Veterans' Appeals (Board) from July 2009 and February 2010 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO). 

These matters were remanded by the Board in March 2014 to afford the Veteran a Board hearing.  In a November 2014 submission, the Veteran withdrew his request for a Board hearing.  See 11/17/2014 VBMS entry, Hearing Request.

The issue of entitlement to an increased rating for residuals of right ankle injury is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a July 2008 rating decision, the RO confirmed and continued a prior denial of entitlement to service connection for herniated nucleus pulposus, post-operative laminectomy.  

2.  Additional evidence received since the RO's July 2008 decision is new and relates to an unestablished fact necessary to substantiate the claim of service connection for lumbar spine disability, and raises a reasonable possibility of substantiating the claim of service connection.

3.  A lumbar spine disability did not manifest in service, is not otherwise related to service, and was not caused or permanently worsened by a service-connected disability.



CONCLUSIONS OF LAW

1.  The July 2008 RO decision denying entitlement to service connection for herniated nucleus pulposus, post-operative laminectomy is final.  38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been received since the July 2008 RO decision denying entitlement to service connection for herniated nucleus pulposus, post-operative laminectomy.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).

3.  The criteria for service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits. 

In September 2009, November 2009, and September 2011, VCAA letters were sent to the Veteran with regard to his claimed lumbar spine disability.  Collectively, the letters notified the Veteran of what information and evidence is needed to substantiate his service connection claim, as well as what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the evidence necessary to support a disability rating and effective date.  Id; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The letters have clearly advised the Veteran of the evidence necessary to substantiate her service connection claim. 

The Board also finds that VA has complied with all assistance provisions of VCAA.  

The evidence of record contains the Veteran's service treatment records and post-service treatment records and lay statements from the Veteran.  There is no indication of relevant, outstanding records which would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran underwent VA examinations in July 2008 and July 2012.  There is no argument or indication that the examination or opinion is inadequate.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the service connection issue on appeal.

New and material evidence

Even where the RO determines that new and material evidence has been received to reopen a claim, or that an entirely new claim has been received, the Board is not bound by that determination and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

New and material evidence is existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In January 1977, the Veteran filed an original claim of service connection for a back disability.  Of record were service treatment records, post-service treatment records from 1976 and 1977, and a February 1977 VA examination report.  The basis of the denial in June 1977 was that his in-service back complaints were acute and transitory and were not related to his diagnosed herniated nucleus pulposus, post-operative laminectomy.  No new and material evidence was received within a year of issuance of the June 1977 rating decision, and the decision is final.  38 U.S.C.A. § 7105; Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.156(b).  

In January 2007, the Veteran filed a petition to reopen his claim of entitlement to service connection for a lower back disorder.  VA outpatient treatment records were associated with the claims folder.  In a June 2007 rating decision, the RO determined that new and material evidence had not been received to reopen the claim of service connection for herniated nucleus pulposus, post-operative laminectomy.  In a January 2008 submission, the Veteran asserted that his lower back pain is secondary to his service-connected residuals of right ankle injury.  He stated that because of pain in his right ankle it causes him to walk with a gait.  In July 2008, the Veteran underwent a VA examination.  In a July 2008 rating decision, the RO reopened the claim but confirmed and continued the prior denial of service connection for herniated nucleus pulposus, post-operative laminectomy.  Thereafter, VA outpatient treatment records were associated with the claims folder.  

In May 2009, the Veteran requested service connection for his entire spine (herniated discs).  VA outpatient treatment records were associated with the record which reflect that he underwent a L1 kyphoplasty procedure in May 2009.  In a July 2009 rating decision, the RO confirmed and continued the prior denial of service connection.  In September 2009, the Veteran submitted a statement asserting that he has had two back operations related to falls which were due to his service-connected right ankle disability.  In a February 2010 rating decision, the RO denied the lumbar spine disability claim on the basis that new and material evidence had not been received.  Thereafter, the Veteran perfected an appeal; his notice of disagreement was timely as to the July 2009 rating decision.

The Veteran has submitted March 2008 private treatment records from Capital Regional Medical Center related to a fall he sustained and subsequent lumbar spine treatment.  

Also of record are VA outpatient treatment records reflecting a January 2010 lumbar stenosis post compression fracture surgery in August and recommended physical therapy, and treatment thereafter.  See 01/28/2010 VBMS entry, Medical Treatment Record - Non-Government Facility; Virtual VA, CAPRI.  

The Veteran underwent a VA examination in July 2012 wherein he told the examiner that he injured his back after experiencing numerous falls due to his service-connected right ankle condition.  He stated that his right ankle gave way while getting out of the shower and he injured his lower back leading to surgical intervention.  

The Veteran's statements to the VA examiner pertaining to a relationship between his back and ankle and his falls, and the private treatment records were not previously of record.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

For the above reasons, the claim of service connection for lumbar spine disability is reopened.  38 U.S.C.A. § 5108.  

As the Board has determined that new and material evidence has been submitted, it is necessary to consider whether the Veteran would be prejudiced by the Board proceeding to a decision on the merits.  In this case, the Veteran has been given an opportunity to submit medical evidence, personal statements, and lay statements.  The VCAA letters included information concerning direct service connection as to the claimed issues.  In the August 2012 Statement of the Case, the issue was considered on the merits on a de novo basis.  The Veteran has been provided with ample opportunity to provide evidence in support of his claim.  Accordingly, the Board finds that the Veteran would not be prejudiced by its review of the merits at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection

The Board has reviewed all of the evidence in the Virtual folder.  Although there is an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit (Court) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, such as arthritis, are presumed to have been incurred in service if manifested to a compensable degree within one year of discharge from service; or if manifested in service and at any time thereafter.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.303(b), 3.307, 3.309.  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements, in the case of a listed chronic disease, is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  This means of service connection is only available for claims predicated on chronic diseases as set forth under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established.  This baseline is to be established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).  The rating activity is to determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  Id.

In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge. See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

Turning to the evidence of record, a September 1969 service treatment record reflects complaints of back pain for two weeks.  The assessment was back sprain.  An October 1969 service treatment record reflects complaints of pain in the lower back for two days.  He reported being hit in the back while playing football or softball.  A February 1970 examination conducted for separation purposes reflects that his 'spine, other musculoskeletal' was clinically evaluated as normal.  A February 1970 Report of Medical History reflects the Veteran's complaints of recurrent back pain.  See 07/25/2014 VBMS entry, STR-Medical.

A December 1976 private treatment record reflects that the Veteran had a history of a brief injury to his low back in 1969 and again in January 1976, each resulting in 2 to 3 days loss of work but with no aftermath.  One week prior to the appointment, low back pain redeveloped, then severe left sciatica.  The diagnosis was herniated nucleus pulposa L5.  See 02/23/1977 VBMS entry, Medical Records - Private.  

In a January 1977 statement, the Veteran asserted that he reinjured his back at the same his right ankle was injured during service.  See 01/31/1977 VBMS entry, VA 21-4138 Statement in Support of Claim.

In January 1977, the Veteran underwent L5-S1 hemilaminotomy with diskectomy L5 left.  See 02/17/1977 VBMS entry, VA 10-1000 Hospital Summary and/or the Compensation and Pension Exam Report.

In February 1977, the Veteran underwent a VA examination.  The examiner diagnosed residuals of herniated disc and laminectomy.  The examiner did not offer an etiological opinion.  See 02/21/1977 VBMS entry, VA examination.

In July 2008, the Veteran underwent a VA examination.  The Veteran reported to the examiner that he injured his back and right leg during service in approximately 1969.  The examiner acknowledged the Veteran's in-service treatment.  The examiner acknowledged the Veteran's in-service ankle sprain.  The examiner noted that the Veteran had a history of a 1976 fall at work with back pain and herniated nucleus papula L5 hemilaminectomy diskectomy in January 1977.  The examiner opined that there is no medical literature to support the Veteran's claim that his right ankle caused his low back condition.  See 07/02/2008 VBMS entry, VA examination.  Such opinion is entitled to limited probative weight as it does not contain a complete rationale taking into account of the lay evidence of record or the Veteran's personal medical history.  See Prejean v. West, 13 Vet. 444, 448-9 (2000).

In July 2012, the Veteran underwent another VA examination.  See 07/21/2012 VBMS entry, VA examination.  He reported that he injured his low back after experiencing numerous falls due to his right ankle condition.  He reported that his right ankle gave way while getting out of the shower and he injured his lower back leading to surgical intervention.  The Veteran complained of constant moderate to severe low back pain.  Upon physical examination, the examiner diagnosed degenerative disc disease, lumbar spine status post hemilaminectomy.  Upon review of the service treatment records and post-service records, the examiner opined that the Veteran's current condition, degenerative disc disease of the lumbar spine, was not caused by or aggravated by an in-service event.  The examiner relied on service treatment records and medical literature in formulating the opinion.  The examiner referenced service treatment records revealing acute low back pain as a result of playing football in 1969.  The examiner noted that the Veteran had low back surgery in 1976, six years after discharge from service.  The examiner also opined that the Veteran's current condition was not caused by or aggravated by his service-connected right ankle condition.  The examiner relied on service treatment records and medical literature in formulating the opinion.  The examiner noted that the Veteran had a history of a fall at work in 1976 and underwent an HNP LS hemilaminectomy diskectomy in January 1977.  The examiner stated that there is no medical literature to support the Veteran's claim that his right ankle caused his low back condition.  Per the literature, it is unlikely that injuries to the ankle would have any major detrimental effect on the lumbar spine or opposite lower extremity.  The examiner noted that an exception to this would be specific conditions like a major leg length discrepancy of 5 centimeters or more or a severe Trendelenburg lurch gait.

As detailed above, while a current lumbar spine disability is shown, the evidence reflects that this disorder manifested several years after separation from service per the statements of the Veteran, post-service treatment records and the VA examination reports of record.  As detailed, service treatment records do reflect complaints of back pain in 1969 and upon separation from service in 1970.  Thereafter, the post-service records do not reflect any further complaints related to the back until he sustained a fall in 1976, thus over 6 years after separation from service.  With respect to negative evidence, the Court has held that the fact that there was no record of any complaint, let alone treatment, involving the Veteran's condition for many years is a factor for consideration.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), [it was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints]; see also Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002) ["negative evidence" could be considered in weighing the evidence].

The VA examiners considered the Veteran's assertions that his current back disability was due to his in-service complaints or due to or aggravated by his service-connected right ankle disability.  Based on the Veteran's assertions, the service treatment records, and post-service medical records, the July 2012 VA examiner opined that his current lumbar spine condition is not due to his in-service back complaints and symptoms, and is not due to or aggravated by his service-connected right ankle disability.  The VA examiner provided a clear rationale in support of the conclusions based on review of the record.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination report, and the fact that the opinion was based on a review of the applicable record, the Board finds such opinion is probative and material to the Veteran's service connection claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  There is no contrary medical opinion of record. 

While the Board has given consideration to the lay evidence from the Veteran, he does not have the requisite medical expertise to find that his current lumbar spine disability is due to service or due to or aggravated by his service-connected disability.  His opinion in this regard is not competent, given the complexity of the medical question involved.  In light of the complaints and symptoms documented in service and the contentions of the Veteran, a medical opinion was sought, which was negative.  The medical evidence and opinion outweighs the lay contentions of the Veteran.  Moreover, as the instant case involves disc disease, as opposed to joint disease (arthritis), a chronic disease is not at issue and as such an award of service connection based solely on lay evidence of continuity of symptomatology is not permissible.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In conclusion, the most probative evidence is against a link between current lumbar spine disability, and a disease or injury in service.  As the preponderance of the evidence is against the claim, reasonable doubt does not arise, and the claim is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for a lumbar spine disability, to include degenerative disc disease and herniated pulposus, post-operative laminectomy, is denied.


REMAND

The Veteran's most recent VA examination pertaining to the right ankle was in January 2010.  In a June 2013 submission, he asserted that his right ankle disability had worsened and he requested a reevaluation of his disability.  In light of the Veteran's assertions, his continued treatment for the ankle, and the fact that his most recent examination was conducted over 5 years ago, the Board has determined that the Veteran should be afforded another VA examination to assess the current nature and severity of his right ankle disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995)).

In light of this matter being remanded, associate updated VA treatment records dated from June 18, 2013 with the Virtual VA folder.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the Virtual VA folder updated VA treatment records for the period from June 18, 2013.

2.  After all outstanding treatment records have been associated with the claims folder, schedule the Veteran for a VA examination with a physician with appropriate expertise to assess the severity of his right ankle disability.  It is imperative that the Virtual folder be made available to the examiner in connection with the examination. 

All clinical and special test findings should be clearly reported, and pertinent orthopedic findings should be reported.  Range of motion testing should be accomplished and the examiner should report, in degrees, the point at which pain is demonstrated, and whether any limitation of motion is moderate or marked.  To the extent possible the functional impairment due to incoordination, weakened movement and excess fatigability on use should be assessed in terms of additional degrees of limitation of motion.  

With regard to range of motion testing, the examiner should report at what point (in degrees) pain is elicited as well as whether there is any other functional loss due to weakened movement, excess fatigability or incoordination.  These determinations must be expressed in terms of the additional limitation of motion in approximate degrees due to each functional factor that is present.  The examiner should report on whether there is functional loss due to limited strength, speed, coordination or endurance.  

The examiner should also estimate any additional loss of function during periods of flare-up, expressed in degrees of lost motion.

The examiner should opine whether the Veteran's ankle disability precludes gainful employment for which his education and occupational experience would otherwise qualify him.

3.  If the claim is not granted in full, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


